Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-24 are pending.
IDS of record are considered.
Drawings as originally filed are accepted.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-15, 17, 19-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Karlinsky et al. (US 2017/0364798). 
As to claims 1 and 21:
Karlinsky discloses a method, and a system comprising: a controller having one or more processors configured to execute a set of program instructions stored in memory (¶0040, processor and memory), the set of program instructions configured to cause the one or more processors to perform said method comprising:
 receive one or more training images of one or more defects of a training specimen; (See ¶0071, 0072, receiving a set of first training samples via a subsystem that provides training images (namely the data repository 109/CAD server 110), See abstract, 0073, 0097, a training sample include an image of a training semiconductor specimen having at least one defect)


generate one or more augmented images of the one or more defects of the training specimen;  (See discussion in at least ¶0076, 0097 through 0099, generating at least one augmented training image of said defects by processing said first training sample set)

generate a machine learning classifier based on the one or more augmented images of the one or more defects of the training specimen; (See at least 0083, 0101, obtaining a classification-specific trained Deep Neural Network (DNN) by training said DNN using a classification training set comprising the augmented images of defects. See ¶0105, “ the classification-specific trained DNN can classify a defect presented in FP image”, i.e. the DNN is a defect classifier)

 receive one or more target images of one or more target features of a target specimen; and determine one or more defects of the one or more target features with the machine learning classifier. (See Abstract, ¶0102 through 0105, during runtime 520, the trained DNN receive at least a fabrication process (FP) image having a FP defect image and classify a defect presented in the FP image.  See ¶0105, “ the classification-specific trained DNN can classify a defect presented in FP image”)


As to claim 10:
Karlinsky discloses a system, comprising:
 a characterization sub-system configured to acquire one or more images of a specimen; (See ¶0094, the image processing system receiving FP image via one or more modalities)
and a controller including one or more processors configured to execute a set of program instructions stored in memory (¶0040, processor and memory), the set of program instructions configured to cause the one or more processors to:
 receive from the characterization sub-system one or more training images of one or more defects of a training specimen; (See ¶0071, 0072, the image processing system receiving a set of first training samples via a subsystem that provides training images (namely the data repository 109/CAD server 110), See abstract, 0073, 0097, a training sample include an image of a training semiconductor specimen having at least one defect)
generate one or more augmented images of the one or more defects of the training specimen; (See discussion in at least ¶0076, 0097 through 0099, generating at least one augmented training image of said defects by processing said first training sample set);
generate a machine learning classifier based on the one or more augmented images of the one or more defects of the training specimen; (See at least 0083, 0101, obtaining a classification-specific trained Deep Neural Network (DNN) by training said DNN using a classification training set comprising the augmented images of defects. See ¶0105, “ the classification-specific trained DNN can classify a defect presented in FP image”, i.e. the DNN is a defect classifier)
receive from the characterization sub-system one or more target images of one or more target features of a target specimen; and determine one or more defects of the one or more target features with the machine learning classifier. (See Abstract, ¶0102 through 0105, during runtime 520, the trained DNN receive at least a fabrication process (FP) image having a FP defect image and classify a defect presented in the FP image.  See ¶0105, “ the classification-specific trained DNN can classify a defect presented in FP image”)



As to claims 2, 22 and 11:
Karlinsky discloses all limitations of  claim 1/10/21, and further discloses generating one or more augmented images of the one or more defects of the training specimen comprises causing the one or more processors to: 
generate one or more perturbed images by introducing one or more physical perturbations to the one or more training images;  (See ¶0076, generating the augmented image includes a step of adding/applying at least one of  noise, blurring, rotating, angle alteration, tone mapping etc.…i.e. perturbations)
determine one or more features of the training specimen indicative of the one or more defects based on the one or more perturbed images  and extract the one or more features indicative of one or more defects of the specimen to generate one or more replicas of the one or more defects. (See ¶0016, 0080, determining and obtaining augmented ground truth data (i.e. feature data indicative of the defects per ¶0074), See 0096-0099, generating augmented training set using the ground truth data, which can be a replica of the defect with added augmentation)

As to claims 3 and 12:
 Karlinsky discloses all limitations of  claims 2/11, wherein the one or more physical perturbations comprise noise generation. See ¶0076, generating the augmented image includes a step of adding/applying at least one of  noise, blurring, rotating, angle alteration, tone mapping etc.…i.e. perturbations)

As to claims 4, 23 and 13: 
Karlinsky discloses all limitations of  claim 1/10/21, wherein determining one or more defects of the one or more target features with the machine learning classifier comprises causing the one or more processors to:
 receive a defect type selection, wherein the defect type selection instructs the machine learning classifier to determine one or more defects that correspond to the defect type selection. (See ¶0072, 0075, 0099, obtaining ground truth data. Ground truth data comprising description/class (i.e. type), See at least ¶0101, training the DNN using the training set having the ground truth data. Moreover, this limitation merely states a text-book basic of classifier training using ground truth data.  Ground truth data includes label/description to teach the classifier what features/characteristics to look for when classifying targets of the same type)

As to claims 5 and 14:
Karlinsky discloses all limitations of  claim 4/13, wherein the defect type selection is provided by a user via a user interface (See ¶0072, ground truth data can be obtained via a GUI 108)


As to claims 6 and 15:
Karlinsky discloses all limitations of  claim 4/13, wherein the defect type selection is determined by the one or more processors based on one or more defect type prioritization schemes.  (See ¶0085 through 0087, configuring of which the class(es) to be selected is based on a prioritization of classes)
As to claims 8 and 19:
Karlinsky discloses all limitations of  claim 1/10, wherein the machine learning classifier comprises at least one of a deep learning classifier, a convolutional neural network (CNN), an ensemble learning classifier, a random forest classifier, or an artificial neural network. (See ¶0105, “ the classification-specific trained DNN can classify a defect presented in FP image”, i.e. the DNN is a defect classifier)

As to claims 9, 20 and 24:
Karlinsky discloses all limitations of  claim 1/10/21, wherein the set of program instructions is further configured to cause the one or more processors to: provide one or more control signals to one or more process tools. (See ¶0040, The processor of PMB 104 can be configured to execute several functional modules in accordance with computer-readable instructions. These instructions are data signals that instruct the processor to execute the process)

As to claim 17:
 Karlinsky discloses all limitations of  claim 10, wherein the characterization sub-system comprises at least one of an electron-based inspection sub-system or an optical-based inspection sub- system. (See Karlinsky, ¶0005, the examination tool in the system are one of electron-based and optical-based)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 7 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlinsky et al. (US 2017/0364798) in view of Li et al. (US 2008/0260261) 

As to claims 7 and 16: 
Karlinsky discloses all limitations of  claim 4/13, however is silent on the defect type selection is provided by the machine learning classifier based on one or more defect frequencies.  
Li, in a related field of feature detection in image analysis, discloses selection by the system of a extracted type of object (represented by a template of features, i.e. an object is a collection of related features) by determining and selecting the most frequent extracted template among the extracted templates.

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the system of Karlinsky which uses a machine learning system to extract object (defects) to incorpriate the selection by frequency scheme of Li.  Such implementation advantageously allow for distinction of most common defects in case of multiple types of defects are detected. 

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karlinsky et al. (US 2017/0364798) in view of Ryu et al. (US 2016/0097513).
AS to claim 18:
Karlinsky discloses all limitations of  claim 10, however is silent on the characterization sub-system comprises at least one of a broadband inspection sub-system or a narrowband inspection sub-system.

Ryu, however, in a related field of endeavor discloses a optical inspection system that is a broadband based optical tool (See ¶0058, 0067).

It would have been obvious to one of ordinary skill in the art before the effective filing time of the invention that the optical system of Karklinsky to be implemented as a broadband system. Such implementation advantageously allow for accurate and efficient detection of defects (See Ryu, ¶0058).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
He et al. (US 20170082555) - Methods and systems for classifying defects detected on a specimen with an adaptive automatic defect classifier are provided. One method includes creating a defect classifier based on classifications received from a user for different groups of defects in first lot results and a training set of defects that includes all the defects in the first lot results. The first and additional lot results are combined to create cumulative lot results. Defects in the cumulative lot results are classified with the created defect classifier. If any of the defects are classified with a confidence below a threshold, the defect classifier is modified based on a modified training set that includes the low confidence classified defects and classifications for these defects received from a user. The modified defect classifier is then used to classify defects in additional cumulative lot results.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUAN M HUA whose telephone number is (571)270-7232. The examiner can normally be reached 10:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anthony Addy can be reached on 571-272-7795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUAN M HUA/Primary Examiner, Art Unit 2645